DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figure 4, last step: Should be "exiting" the sheath.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 9, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck (US 2008/0255470) in view of Vollkron (US 2012/0078342).
 	Regarding claims 1, 7, Hauck discloses substantially the same invention as claimed, including an apparatus comprising an electrical conductor (Figure 5: e.g. 44a; Paragraph 49) which is configured to be connected to an electrode fitted at a distal end of a shaft for insertion via a sheath into a liquid-filled lumen of an organ of a patient (Figures 1, 3A-C; abstract), a patch electrode that is configured to be attached to skin of the patient (Figure 1: 46; Paragraph 49), and readout circuitry which is configured to be connected to the electrical conductor and to the patch electrode (Figure 5) to measure, via the electrical conductor, an electrical impedance between the distal electrode and the patch electrode (Paragraph 49), and to detect the distal electrode exiting the sheath into the lumen by detecting a drop in the electrical impedance that is larger than a predefined threshold (Title; Paragraph 43).
 	Further regarding claims 1, 6, 7, 12, Hauck measures impedance of a catheter, in order to track the relative location of the catheter during the surgical procedure, as discussed above.  Hauck does not disclose determining a relative location of an implant.  However, Vollkron teaches that an implant such as a stent can be conductive (Paragraph 43) and that a relative location of the implant may be determined by measuring impedance (abstract; Figure 2), in order to track the relative 
 	Regarding claims 3, 4, 9, 10, Hauck discloses both blood and heart as recited (Figures 1, 8A-B).

Claims 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck (US 2008/0255470) and Vollkron (US 2012/0078342) in view of Govari (US 2007/0016007).
 	Regarding claims 2, 8, Hauck or Vollkron do not disclose a distal magnetic sensor as recited.  However, Govari teaches a distal magnetic sensor together with impedance measurement as recited (abstract; Figure 1), in order to benefit from both the high accuracy of magnetic position sensing and the low cost of  impedance-based sensing (Paragraph 8).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hauck and Vollkron as taught by Govari to include a magnetic sensor as recited, in order to benefit from both the high accuracy of magnetic position sensing and the low cost of  impedance-based sensing.

Claims 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck (US 2008/0255470) and Vollkron (US 2012/0078342) in view of Marcelli (US 2017/0027689).
 	Regarding claims 5, 11, Hauck or Vollkron do not disclose applying the relative location determination to an artificial heart valve as recited.  However, Marcelli teaches an artificial heart valve with conductive electrodes suitable for impedance measurement (abstract; Figure 1), which would similarly benefit from tracking of the relative location during the surgical placement .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mosesov (US 2019/0183378: Paragraphs 8, 10, 13, 119) and Wedan (US 2016/0158509: Paragraph 45) also show measuring a drop in impedance to detect when a device exits an introducer sheath.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792